Title: From Benjamin Franklin to the Massachusetts Delegates to Congress, 17 October 1779
From: Franklin, Benjamin
To: Massachusetts Delegates to Congress


Gentlemen,Passy, Oct. 17. 1779.
I have lately received the Letter you did me the honour of writing to me the 7th of May last, relating to the Loss of the Brigantine, Fair Play. I had before made the Application desired, and obtained an Order to the Governor of Guadaloupe for making the Compensation. I hope therefore that the Business is effected; but if any Difficulties have arisen, and any farther Steps are necessary to be taken here I will readily endeavour to do what may be desired of me, having the greatest Regard to your Recommendation.
I have the Honour to be, with much Esteem, Gentlemen, Your most obedient & most humble Servant
B Franklin
To Messrs. S. Adams, E. Gerry, James Lovell, and S. Holton Esqrs.
 
Endorsed by James Lovell: Octr. 17. 1779 From Doctr. Franklin respectg. the Brigne. Fair Play. in answer. recd Mar. 4th: 1780
